PER CURIAM.
DENIED. See McCray v. State, 699 So.2d 1366, 1368 (Fla.1997):
[W]e conclude, as a matter of law, that any petition for a writ of habeas corpus claiming ineffective assistance of appellate counsel is presumed to be the result of an unreasonable delay and to prejudice the state if the petition has been filed more than five years from the date the petitioner’s conviction became final_ [T]his initial presumption may be overcome only if the petitioner alleges under oath, with a specific factual basis, that the petitioner was affirmatively misled about the results of the appeal by counsel.
GOSHORN, THOMPSON and ANTOON, JJ., concur.